1                                                                   JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                              SANTA ANA DISTRICT COURT
10                                WESTERN DIVISION
11
     MARIA ESCOBEDO,                          ) Case No.: 2:18-cv-06037-JDE
12                                            )
                                              ) ORDER OF DISMISSAL
13                Plaintiff,                  )
                                              )
14         vs.                                )
                                              )
15                                            )
     NANCY A. BERRYHILL, Acting
                                              )
16   Commissioner of Social Security,         )
                                              )
17                                            )
                  Defendant.                  )
18                                            )
19
20         Pursuant to the parties’ Stipulation (Dkt. 19), the above captioned matter is
21   dismissed with prejudice, each party to bear its own fees, costs, and expenses.
22         IT IS SO ORDERED.
23   DATE: March 29, 2019
24                                          ____________________________________
                                            JOHN D. EARLY
25                                          United States Magistrate Judge
26

                                             -1-
